Case 6:21-cv-00003 Document 86-1 Filed on 03/01/21 in TXSD Page 1 of 8

UNITED STATES DISTRICT COURT

ENTERED
February 23, 2021

SOUTHERN DISTRICT OF TEXAS Nathan Ochsner, Clerk

VICTORIA DIVISION

STATE OF TEXAS
Plaintiff,

The UNITED STATES OF AMERICA;
DAVID PEKOSKE, Acting Secretary of

The United States Department of Homeland
Security, in his official capacity;

UNITED STATES DEPARTMENT

OF HOMELAND SECURITY; TROY
MILLER, Senior Official Performing the
Duties of the Commissioner of U.S. Customs
and Border Protection, in his official
capacity; U.S. CUST

OMS AND BORDER

PROTECTION; TAE JOHNSON, Acting
Director of U.S. Immigration and

Customs Enforcement, in his official
capacity; U.S IMMIGRATION AND
CUSTOMS ENFORCEMENT; TRACY
RENAUD, Senior Official Performing the
Duties of the Director of the U.S. Citizenship
And Immigration Services, in her official
capacity; and U.S. CITIZENSHIP

AND IMMIGRATION SERVICES,

Defendants,

FIEL HOUSTON and REFUGEE AND
IMMIGRANT CENTER FOR
EDUCATION AND LEGAL SERVICES,

Intervenors.

Civil Action No. 6:21-cev-00003

 

 
Case 6:21-cv-00003 Document 86-1 Filed on 03/01/21 in TXSD Page 2 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
VICTORIA DIVISION

STATE OF TEXAS

Plaintiff, | Case No. 6:21-cv-00003

Vv.

UNITED STATES OF AMERICA, et al.,
Defendanis.

AMICUS BRIEF IN SUPPORT OF THE PLAINTIFFS

In order to fathom the present problem without more confusion we
need to seek answers to simple questions and look for simple answers. For
the last Four Plus Years we have heard the constant bellowing coming from
Washington D. C. “No one is above the Law’.

On this theme we must contemplate and apply it to the situation we
are now in. There is a need to ask questions and seek the answers as if we
were writing our Constitution and read it in the simple language it was
written in.

“We have stated time and again that courts must
presume that a legislature says in a statute

what it means and means in a statute what it

says there. When the words of a statute are
unambiguous, then, this first canon is also the

last: the judicial inquiry is complete.” Connecticut

Nat. Bank v. Germain, 503 U. S. 249, 2538-254

(1992) (citations and internal quotation marks omitted).

 

 
Case 6:21-cv-00003 Document 86-1 Filed on 03/01/21 in TXSD Page 3 of 8

“Presidents Cannot Ignore Laws as Written”: [Elizabeth Price Foley is a professor of
constitutional law at Florida International University College of Law]

There is no question that the actions by Mr. Biden are facilitating the
illegal alien problem, and exacerbating it. By stopping the deportation of
persons who have already been convicted of crimes against our citizens. [see

“8 U.S. Code § 1324 (A) @Gi) Gil) Gv).]”

“Where rights secured by the Constitution are involved, there can be no

rule making or legislation which would abrogate them.” Miranda v. Arizona,
384 US 436, 491

3. Nondelegation. Article I, Section 1 vests all legislative powers in Congress,
which means the President and the Supreme Court cannot assert legislative
authority. See Youngstown Sheet & Tube Co. v. Sawyer (1952). This marks an
important separation of powers between the departments of the federal
government. It also has been interpreted to include a principle of
nondelegation, that the people’s representatives in Congress must make the

law, rather than delegate that power to the executive or judicial branch.

“The claim and exercise of a constitutional right cannot be converted

‘into a crime.” Miller v. US, 230 F 486, 489. (Bills of Attainder are prohibited.)

Legal Definition of separation of powers
1: The Constitutional allocation of the legislative,
executive, and judicial powers among the three
branches of government

2: the doctrine under which the legislative, executive,

and judicial branches of government are not to

infringe upon each other's constitutionally vested powers—
see also NONDELEGATION DOCTRINE. It is not rocket
science with which we look at existing laws and statutes
and realize that Article VI of our Constitution includes
them as part of the “SUPREME LAW”. It further contains

 
Case 6:21-cv-00003 Document 86-1 Filed on 03/01/21 in TXSD Page 4 of 8

the “Oaths” to which we all, more especially our elected
officials must take and adhere to.

To sum up these facts we cannot lose sight of the “AXIOM”: “We are a
Nation ruled by Laws not Men.”

In this instance we look to existing Statutes: 8 U.S. Code § 1324 -
Bringing in and harboring certain aliens

\

“8 U.S. Code § 1324 - Bringing in and harboring certain aliens
(a)CRIMINAL PENALTIES

(1)

(A)Any person who—

(i)

knowing that a person is an alien, brings to or attempts to bring to

the United States in any manner whatsoever such person at a place other
than a designated port of entry or place other than as designated by

the Commissioner, regardless of whether such_alien has received prior official

authorization to come to, enter, or reside in the United States and regardless
of any future official action which may be taken with respect to such alien:

(ii)

knowing or in reckless disregard of the fact that an alien has come to,
entered, or remains in the United States in violation of law, transports,
or moves or attempts to transport or move such alien within the United

States by means of transportation or otherwise, in furtherance of such
violation of law;

(iii)

knowing or in reckless disregard of the fact that an alien has come to,
entered, or remains in the United States in violation of law, conceals,
harbors, or shields from detection, or attempts to conceal, harbor, or shield

from detection, such_alien in any place, including any building or any means
of transportation;

 

 

 
Case 6:21-cv-00003 Document 86-1 Filed on 03/01/21 in TXSD Page 5 of 8

(iv)

encourages or induces an alien to come to, enter, or reside in
the United States, knowing or in reckless disregard of the fact that such
coming to, entry, or residence is or will be in violation of law; or

(v)
(1)
engages in any conspiracy to commit any of the preceding acts, or

(i)

 

aids or abets the commission of any of the preceding acts,
shall be punished as provided in subparagraph (B).
(B) (Omitted for Brevity)

The Defendants assertion that THE “SAFE” AGREEMENT IS
UNENFORCEABLE lacks creditability in light of the fact that the President
has the authority to enter into these types and kind of agreements between
Nations without legislative concurrence under the “Commerce Statute”.

After the last election, and days before the new Administration was
inaugurated, the prior Administration signed an agreement with Texas
purporting to bind the federal government to make no changes to
immigration enforcement for six months unless Texas agreed to such
changes. Texas asserts that injunctive relief (and only injunctive relief) is
appropriate under the agreement. But the agreement is not enforceable in
this Court or any other, because the doctrine of Sovereign Immunity
categorically bars any such injunction. “In order to hale the federal
government into a court proceeding, a plaintiff must show that there has
been a valid waiver of sovereign immunity.” Lewis v. Hunt, 492 F.3d 565, 570
(5th Cir. 2007). “The absence of such a waiver is a jurisdictional defect.” Id.
“A waiver of the Federal Government’s sovereign immunity must be
unequivocally expressed in statutory text ... and will not be implied.” Id.
(emphasis added) (quoting Lane v. Pena, 518 U.S. 187, 192 (1996)).
“[Algreement ... between parties and their counsel is not sufficient to
constitute a waiver of sovereign immunity.” Id. There is no waiver of
sovereign immunity for equitable enforcement of a contract with the United
States, so this Court cannot entertain Texas’s claims relating to the SAFE
agreement. See Robbins v. U.S. Bureau of Land Mgmt., 438 F.3d 1074, 1082

 

 
Case 6:21-cv-00003 Document 86-1 Filed on 03/01/21 in TXSD Page 6 of 8

(10th Cir. 2006). As many circuits have held, “the Tucker and Little Tucker
Acts ‘impliedly forbid’ federal courts from ordering declaratory or injunctive
relief, at least in the form of specific performance, for contract claims against
the government.” Id. (collecting cases from the First, Second, Third, Ninth,
and D.C. Circuits); see also Larson v. Domestic & Foreign Commerce Corp.,
337 U.S. 682, 704 (1949) (“There are the strongest reasons of public policy for
the rule that such relief cannot be had against the sovereign. The
Government as representative of the community as a whole, Case 6:21-cv-
00003 Document 4-1 Filed on 01/22/21 in TXSD Page 2 of 8 2 cannot be
stopped in its tracks by any plaintiff who presents a disputed question of
property or contract right.”).

This statement by the Governments defense gives us fodder for
thought!!

Is this an act by the Legislature or an act of an individual who is not
vested with the authority to act?

Question? Can the President ignore the specific requirements inculcated in a
statute, and override the Rights and duties of a Sovereign State, (Texas) to
comply with that Statute and the requirements inculcated in it?

We are faced with a very tough Question at this moment in time and
history, created by Politicians who believe they have “Kingly Powers” they
are going beyond the authorities and power we “the People” have vested and
delegated them with, by assuming those we have retained.

Amendment X

“The powers not delegated to the United States by the Constitution, nor
prohibited by it to the states, are reserved to the states respectively, or to the
people.”

The attempts by the President and Congress to absolve any and all who
are here in violation of our statutes of their crimes is in violation of the Tenth
Amendment. We the People have delegated powers to the President and the
Congress which are specifically enumerated and listed in our Constitution.
However, no matter how hard the politicians attempt to circumvent those
powers and to assign new and more expansive powers to themselves we must
hold them to their oaths.

 
Case 6:21-cv-00003 Document 86-1 Filed on 03/01/21 in TXSD Page 7 of 8

Nowhere in any of our Statutes or in our Constitution is “Amnesty”
discussed or mentioned, it has been retained by the People and the States as
a “Check” on the overzealous aspirations of political oligarchs’.

SUMMATION

“We the. People of the United States, in Order to form a more perfect Union,
establish Justice, insure domestic Tranquility, provide for the common
defence, promote the general Welfare, and secure the Blessings of Liberty to
ourselves and our Posterity, do ordain and establish this Constitution for the
United States of America.”

See also: State of Texas v. United States of America (1:18-cv-00068)
District Court, S.D. Texas: Amicus William F. Reade, Jr.
REPRESENTED BY

William F. Reade, Jr.

William F. Reade, Jr.

55 Captain Nickerson Road

South Yarmouth, MA 022664

Assigned To: Andrew S. Hanen

Date Filed: May 1, 2018

Date of Last Known Filing: Feb, 17, 2021
Cause: 05:551 Administrative Procedure Act
Nature of Suit: 899 Other Statutes: Administrative Procedures Act/Review
or Appeal of Agency Decision

Jury Demand: None

Jurisdiction Type: U.S. Government Defendant

“We hold these truths to be self-evident: that all men are created
equal; that they are endowed by their Creator with certain unalienable

rights; that among these are life, liberty, and the pursuit of happiness." -
Thomas Jefferson

“There can be no sanction or penalty imposed upon one because of this
exercise of constitutional rights.” Sherer v. Cullen, 481 F 946. Bennett v.
Boggs, 1 Baldw 60, “Statutes that violate the plain and obvious principles of
common right and common reason are null and void”.

Based on the forgoing and the need to respect the sovereignty of the
states to protect their residents and their territorial sanctity, from any
factual or assumed danger or harm, I stand by their right to refrain from

 
Case 6:21-cv-00003 Document 86-1 Filed on 03/01/21 in TXSD Page 8 of 8

complying with the Presidents usurpation of their individual Constitutional
rights. Further, based on the forgoing and “Case Law” I am humbly asking
this court to find for the plaintiffs and support not only The Rights of the
States but the individual Constitutional rights of the lawful citizens of this
Nation to live and associate where and with whom they choose, not with and
where the Federal Government forces them to.

[ber ¥ Cocolehe

LLIAM F. READE, Jr. LTC USA (Ret)
55 Captain Nickerson Road

South Yarmouth, MA 02675-1474
508-362-1230; wfreadejr@comcast.net

 
